Citation Nr: 0206357	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  99-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for right heel spur with plantar fasciitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for right heel spur with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from September 
1965 to July 1967 and from October 1979 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  That rating decision, in part, 
granted service connection for a right spur and a left heel 
spur and assigned a noncompensable (0%) disability rating for 
each, effective in August 1997.  Subsequently, a March 2002 
rating decision awarded a 10 percent disability rating for 
each foot, effective in August 1997. 

The Board notes that the issues on appeal involve the initial 
rating of the veteran's service-connected heel spur 
disabilities.  As such, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2001), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  The RO did not specifically 
consider staged ratings.  Before the Board may consider a 
staged rating of the appellant's disability, it must be 
determined that there is no prejudice to the appellant to do 
so without remand to the RO for that purpose.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  The RO did, however, 
consider all the evidence from service forward.  The Board 
finds no prejudice to the appellant in considering the issues 
as entitlement to higher ratings on appeal from the initial 
grants of service connection.   

In May 2001, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 2001).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral heel spur 
disability is manifested by normal range of motion of the 
feet, mild swelling and tenderness of the medial band of the 
plantar fascia bilaterally, x-ray evidence of heel spurs, and 
complaints of pain and discomfort.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for a right heel spur disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5003, 5010, 5284 (2001).  

2.  The criteria for an initial rating in excess of 10 percent 
for a left heel spur disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5003, 5010, 5284 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issue adjudicated below.  The appellant 
has been notified on numerous occasions as to the evidence 
needed to support his claim.  Also, the VCAA primarily 
affects claims for service connection while the veteran's 
claim involves rating disabilities that are already service-
connected.  Moreover, the Board remanded the case so that a 
VA examination of the veteran's feet could be conducted to 
obtain the medical evidence necessary to rate the veteran's 
service-connected heel spur disability.  

II  Disability Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Review of the veteran developed bilateral heel pain during 
service which was diagnosed as plantar fasciitis.  A report 
of a VA examination in December 1997 shows that the veteran's 
complaints involved disorders other than those related to 
heel problems.  The veteran made no specific complaints of 
heel pain.  A series of x-rays confirmed the presence of his 
heel spurs, described as "[s]mall spurs at the posterior 
inferior margins and tiny spurs at the posterior margins of 
both calcanei."

In May 2001, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he had orthotic shoe inserts to treat his heel 
spur pain.  He also stated that he had pain on extended 
walking of standing.

In November 2001, a VA examination of the veteran's feet was 
conducted.  The veteran reported having bilateral heel pain 
since 1990 which was treated with orthotic inserts for his 
shoes and occasional cortisone injections.  He reported 
currently having episodic pain mostly in the mornings which 
he treated with Motrin.

Physical examination revealed that the veteran walked with a 
normal gait and had a normal range of motion of both feet.  
The examining physician noted "mild swelling along the 
medial band of the plantar fascia bilaterally.  He is also 
tender on examination over there."  The flexibility of the 
veteran plantar fascia was adequate, but he had pain along 
the plantar fascia on palpation.  The veteran walked with 
slight discomfort over the heel area when barefoot, but his 
"ability to function and move is fairly nonrestricted 
otherwise."  X-ray examination revealed small degenerative 
heel spurs bilaterally.  The diagnosis was plantar fasciitis.  
The examining physician's medical opinion was that limitation 
caused by this disability was "minimal to moderate only."  
The veteran also reported that his heel pain had decreased 
subsequent to service because he no longer was required to 
participate in an exercise program with repetitive running.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2001).

There is no diagnostic code for plantar fasciitis.  The 
veteran's service connected right and left heel spurs with 
plantar fasciitis are currently rated by analogy as 10 
percent disabling under Diagnostic Code 5284 for foot 
injuries and Diagnostic Code 5010 for traumatic arthritis.  

Diagnostic Code 5284 rates foot injuries.  A 10 percent 
rating is assigned for a moderate foot injury; the next 
higher rating of 20 percent contemplates a moderately severe 
foot injury.  A 30 percent rating contemplates a severe foot 
injury.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5284 
(2001).  Generally, the 30 percent rating is the highest 
disability rating normally assigned under this diagnostic 
code.  However, the regulations instruct that with "actual 
loss of use of the foot, rate 40 percent."  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5284, Note (2001).

The veteran's service-connected right and left heel spur 
disabilities are also currently rated by analogy under the 
Diagnostic Code 5010, for traumatic arthritis.  Diagnostic 
Code 5010 requires that traumatic arthritis be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2001).  Diagnostic Code 5003, degenerative arthritis, 
requires rating under limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  

The veteran has episodic pain and swelling of his feet which 
have little functional impairment.  The examining physician 
specifically indicated that the degree of functional 
impairment was "minimal to moderate."  There is no evidence 
of any limitation of motion of the feet or ankles.  As such, 
the preponderance of the evidence is against rating the 
veteran's service-connected right and left heel spur 
disabilities in excess of the 10 percent ratings already 
assigned under the diagnostic codes mentioned above.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  In the present 
case, an additional rating for arthritis in not applicable.  
While there is x-ray evidence of degenerative heel spurs, 
there is no evidence that there is any limitation of motion 
of the veteran's feet or ankles.  

The Board has considered rating the veteran's service-
connected right and left heel spur disabilities under all 
other appropriate diagnostic codes.  Review of the rating 
schedule does not reveal any other diagnostic code which is 
appropriate to rate the veteran's disabilities.  Diagnostic 
Code 5276 is used to rate pes planus, flat foot, while 
Diagnostic Code 5278 is used to rate claw foot.  These two 
diagnostic codes provide for disability rating up to 50 
percent.  However, the rating criteria for each contemplate 
foot deformity, which is simply not shown in the present 
case.  As such, it would be inappropriate to rate the 
veteran's heel disabilities under either of these diagnostic 
codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278 
(2001).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for each service-connected heel 
spur disability.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).  This has 
been accomplished in the present case as the veteran is 
assigned a 10 percent disability rating for his right heel 
spur and a 10 percent rating for his left heel spur.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  


ORDER

Entitlement to initial ratings in excess of 10 percent is 
denied for both a right and a left foot disorder consisting 
of heel spurs with plantar fasciitis.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

